                          Case3:20-cv-01035-SI
       Document
                                                                 59   Filed 07/20/20   Page 1 of 5




           Matthew Borden, admitted pro hac vice
           borden@braunhagey.com
           J. Noah Hagey, admitted pro hac vice
           hagey@braunhagey.com
           Athul K. Acharya, OSB No. 152436
           acharya@braunhagey.com
           Gunnar K. Martz, admitted pro hac vice
           martz@braunhagey.com
           BRAUNHAGEY & BORDEN LLP
           351 California Street, Tenth Floor
           San Francisco, CA 94104
           Telephone: (415) 599-0210
           Kelly K. Simon, OSB No. 154213
           ksimon@aclu-or.org
           AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
           P.O. Box 40585
           Portland, OR 97240
           Telephone: (503) 227-6928
           Attorneys for Plaintiffs


                                         UNITED STATES DISTRICT COURT

                                                DISTRICT OF OREGON

                                                 PORTLAND DIVISION

           INDEX NEWSPAPERS LLC, a Washington                     Case No. 3:20-cv-1035-SI
           limited-liability company, dba PORTLAND
           MERCURY; DOUG BROWN; BRIAN
           CONLEY; SAM GEHRKE; MATHIEU                            DECLARATION OF JOHN RUDOFF IN
           LEWIS-ROLLAND; KAT MAHONEY;                            SUPPORT OF PLAINTIFFS’ MOTION
           SERGIO OLMOS; JOHN RUDOFF;                             FOR TEMPORARY RESTRAINING
           ALEX MILAN TRACY; TUCK                                 ORDER AND PRELIMINARY
           WOODSTOCK; JUSTIN YAU; and those                       INJUNCTION AGAINST DEFENDANTS
           similarly situated,                                    U.S. DEPARTMENT OF HOMELAND
                           Plaintiffs,                            SECURITY AND U.S. MARSHALS
                                                                  SERVICE
                   v.
           CITY OF PORTLAND, a municipal
           corporation; JOHN DOES 1-60, officers of
           Portland Police Bureau and other agencies
           working in concert; U.S. DEPARTMENT OF
           HOMELAND SECURITY; and U.S.
           MARSHALS SERVICE,
                           Defendants.

           PAGE 1       DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case3:20-cv-01035-SI
       Document
                                                                 59   Filed 07/20/20   Page 2 of 5




                   I, John Rudoff, declare:

                   1.      I am an Oregon resident who lives in the City of Portland. I am a photojournalist.

           My work has been published nationally and internationally, including my extensive reporting

           from many areas of urban civil conflict. Since this lawsuit began, I have been published in

           Rolling Stone, The Nation, and on the front page of the July 18, 2020 national edition of the New

           York Times. I have attended the protests in Portland over the last two months for the purpose of

           documenting and reporting on them. If called as a witness, I could, and would, testify

           competently to the facts below.

                   2.      I am a plaintiff in this case and helped secure a temporary restraining order from

           the Court protecting journalists and legal observers from being targeted by the Portland Police

           Bureau and other police agencies working with PPB. Before the restraining order, I had stopped

           attending protests out of fear that the police might injure me. I began attending protests again

           after the Court issued its restraining order because I believed that the Court’s order would protect

           me.

                   3.      On the night of July 19, I was reporting on the protests in downtown Portland in

           front of the Hatfield Courthouse. I was using two large professional cameras: one Canon 5D

           Mark IV with a 24-70mm lens, and another Canon 5D Mark IV with a bright white 70-200mm

           lens. I was wearing a 4x6” laminated press credential issued by the National Press

           Photographers’ Association, the largest and oldest body of professional photojournalists in the

           United States. I was also wearing a vest that said “PRESS” in big block letters and a helmet that

           also said “PRESS” in big block letters.




           PAGE 2       DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case3:20-cv-01035-SI
       Document
                                                                 59   Filed 07/20/20   Page 3 of 5




                   4.      The following is a true and correct copy of a photograph of the helmet and vest I

           was wearing on the night of July 19:




           PAGE 3       DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case3:20-cv-01035-SI
       Document
                                                                 59   Filed 07/20/20   Page 4 of 5




                   5.       The following is a true and correct copy of a photograph of my press credential,

           which I was also wearing on the night of July 19:




                   6.       Around 11:50 p.m., I was documenting federal agents as they were exiting the

           courthouse shooting tear gas and other munitions. I was standing in an open, well-lit area, and to

           my memory there were very few people in my immediate vicinity. I was not near an arrest or a

           skirmish line.

           PAGE 4       DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
                          Case3:20-cv-01035-SI
       Document
                                                                 59   Filed 07/20/20    Page 5 of 5




                   7.      Suddenly, and for no reason, a federal agent shot me in my right shoulder, inches

           from my head. Based on the contusion, I believe it was a 40mm rubber bullet. The pain was so

           bad that I had to retreat into the park and stop documenting for around 15 minutes while I

           recovered. As of this writing, the bruise is black and blue and tender to the touch.

                   8.      I am also aware that federal agents have targeted and severely injured many other

           journalists and legal observers since they began operations in Portland, including my co-plaintiff

           Mathieu Lewis-Rolland.

                   9.      I would like to continue attending and documenting the protests, especially now

           that they have taken on national significance, because I believe it is vitally important that the

           actions of federal agents, police, and protesters be documented. I am fearful, however, that

           federal agents will injure me even more severely than they did on the night of July 19.



                   I declare under penalty of perjury under the laws of United States of America that the

           foregoing is true and correct.



           Dated: July 20, 2020
                                                                              John Rudoff




           PAGE 5       DECLARATION OF JOHN RUDOFF ISO MOTION FOR TRO AGAINST
                        FEDERAL DEFENDANTS
